                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION



 BROADCAST MUSIC, INC.; EMI                         CIVIL ACTION NO.: 8:18-cv-3608-TMC
 CONSORTIUM SONGS, INC. d/b/a EMI
 LONGITUDE MUSIC; SONY/ATV SONGS
 LLC; THE BERNARD EDWARDS
 COMPANY LLC; BMG PLATINUM SONGS
 (US); SHWAYZE; SHWAYCO; PWMP
 ACQUISITION I LLC d/b/a SURETONE
 PRIMARY WAVE MUSIC,
                                                                     ORDER
                        Plaintiffs,
        v.
 STUDY HALL LLC d/b/a STUDY HALL;
 and JONATHAN STARKEY a/k/a JON
 STARKEY, individually,
                        Defendants.




       This matter is before the court on Plaintiffs’ motion for attorney’s fees and costs (ECF No.

22). Plaintiffs seek attorney’s fees of $3,900 and costs of $827.05 for a total award of $4,727.05.

Id.

                        FACTUAL AND PROCEDURAL HISTORY

       Plaintiffs filed this action alleging a claim for copyright infringement under the United

States Copyright Act of 1976, as amended, 17 U.S.C. §§ 101, et seq. (ECF No. 1). Plaintiffs filed

a motion for default judgment (ECF No. 13) on May 9, 2019. On September 10, 2019, the court

entered an order granting the relief requested in the motion for default judgment and directing

Plaintiffs to file a proper petition for attorney’s fees in compliance with Local Rules. (ECF No.

18). Plaintiffs filed their motion for attorney’s fees on September 24, 2019. (ECF No. 22).


                                                1
Plaintiffs served Defendants with a copy of the motion, (ECF No. 23), but Defendants failed to

respond. The motion is now ripe for review.

       Plaintiffs’ motion is supported by an affidavit of their own counsel and the attachment of

supporting documentation as to the work performed and costs incurred. (ECF Nos. 22-2, 22-3).

The rates sought are supported by an affidavit of an attorney from another firm who performs work

in the same district and avers that the rates sought are within the normal range in this district. (ECF

No. 22-1). In addition, Plaintiffs submit a supporting memorandum (ECF No. 22) addressing the

factors considered in resolving motions for attorney’s fees. See generally Barber v. Kimbrell’s,

Inc., 577 F.2d 216 (4th Cir. 1978); see also Roscizewski v. Arete Assocs., Inc., 1 F.3d 225, 234 (4th

Cir. 1993).F.3d 626, 629

       In arriving at the award in this case, the court has also considered the applicable

Roscizewski and Barber factors. These factors include, but are not limited to: (1) the time and

labor expended; (2) the novelty and difficulty of the questions raised; (3) the skill required to

properly perform the legal services rendered; (4) the customary fee for like work; (5) the attorney’s

expectations at the outset of the litigation; (7) the time limitations imposed by the client or

circumstances; (8) the experience, reputation, and ability of the attorneys; (9) the undesirability of

the case with the legal community; (10) the nature and length of the attorneys’ professional

relationship with the client; and (11) attorney fees awards in similar cases.

       In the absence of an opposing memorandum, the court has reviewed Plaintiffs’ motion and

supporting documentation, compared it to the work evidenced by the docket and against the court’s

own knowledge of the proceeding and general knowledge of rates charged for work in this court.

Having done so, the court finds both the rates and the hours to be reasonable.




                                                  2
                                         CONCLUSION

       Accordingly, the court GRANTS Plaintiffs’ Motion for Attorney Fees and Costs (ECF No.

22). For the reasons stated above, Plaintiffs are awarded attorney fees in the amount of $3,900.00

and costs in the amount of $827.05, for a total award of $4,727.05. Counsel shall provide a copy

of this order to the Defendants at their last known address and file proof thereof with the court.

       IT IS SO ORDERED.

                                                             s/Timothy M. Cain _____
                                                             United States District Judge
November 18, 2019
Anderson, South Carolina




                              NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.




                                                 3
